EXHIBIT 15 ACCOUNTANTS' ACKNOWLEDGEMENT Board of Directors Minerals Technologies Inc.: Re:Registration Statement Nos. 333-160002, 33-59080, 333-62739 and 333-138245 With respect to the subject registration statements, we acknowledge our awareness of the use therein of our report dated April 29, 2010, related to our review of interim financial information. Pursuant to Rule 436 under the Securities Act of 1933, such report is not considered a part of a registration statement prepared or certified by an independent registered public accounting firm or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections 7 and 11 of the Act. /s/ KPMG LLP New York, New York April 29, 2011
